This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 ROSEMARIE TAN,

 3          Petitioner-Appellee,

 4 v.                                             No. 32,392

 5 PETER BARBEAU,

 6          Respondent-Appellant

 7 APPEAL FROM THE DISTRICT COURT OF TAOS COUNTY
 8 Sarah C. Backus, District Judge

 9 The Law Office of Rachel Kolman
10 Rachel Kolman
11 Taos, NM

12 for Appellee

13 Peter Barbeau
14 Las Vegas, NM

15 Pro Se Appellant

16                                 MEMORANDUM OPINION

17 FRY, Judge.

18          Respondent Peter Barbeau (Father) appeals from an order adopting the findings

19 and recommendations of a domestic relations officer, by which the district court

20 ultimately concluded that the courts of this State no longer have jurisdiction over
 1 custody matters in this case. We issued a notice of proposed summary disposition,

 2 proposing to uphold the district court’s determination.           Father has filed a

 3 memorandum in opposition, which we have duly considered. Because we remain

 4 unpersuaded that the district court erred, we affirm.

 5        As we previously observed, the district court’s determination is principally

 6 supported by the fact that Child and Mother have lived in North Carolina since 2003,

 7 such that Child no longer has a significant connection with the state and substantial

 8 evidence is no longer available here. See generally NMSA 1978, § 40-10A-202(a)(1)

 9 (2001). In his memorandum in opposition, Father does not challenge our analysis.

10 Accordingly, we adhere to it.

11        In his memorandum in opposition Father asserts that the courts of this State

12 must have lost jurisdiction as early as 2004. [MIO 1] However, neither the accuracy

13 nor the relevance of this assertion is clear to us. The only issue before the district

14 court below and this Court on appeal concerns the present jurisdiction of the courts

15 of this State.

16        Father also continues to assert that the application of the laws of this State,

17 including the UCCJEA, violates his constitutional rights by preventing him from

18 developing a relationship with Child. [MIO 1-2] Because this argument is not clearly

19 articulated, we will not undertake to analyze it with particularity. See generally State


                                              2
 1 v. Urioste, 2011-NMCA-121, ¶ 29, 267 P.3d 820 (“[T]his Court’s policy is to refrain

 2 from reviewing unclear or undeveloped arguments which require us to guess at what

 3 [a party’s] arguments might be[.]” (alterations in original) (internal quotation marks

 4 and citation omitted)).    In closing, we acknowledge that compliance with applicable

 5 laws may present significant challenges. However, this does not diminish the validity

 6 of those laws. The courts of this State cannot disregard the jurisdictional limitations

 7 imposed by the UCCJEA. Nevertheless, Father is not precluded from pursuing his

 8 rights. He is simply required to present his arguments in the appropriate tribunal.

 9        Accordingly, for the reasons stated, the judgment of the district court is

10 affirmed.

11        IT IS SO ORDERED.



12
13                                         CYNTHIA A. FRY, Judge

14 WE CONCUR:



15
16 JAMES J. WECHSLER, Judge


17
18 M. MONICA ZAMORA, Judge


                                              3